Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on September 25, 2020. Claims 1-11 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Galan Garcia et al. US2019/0135199 (“Galan Garcia”).

Regarding claim(s) 1. Galan Garcia discloses a vehicle information conveying device (abstract, A vehicle interior component configured to provide a user interface for vehicle systems is disclosed) comprising: 
at least one ornamental surface member that is elastic and deformable, wherein the at least one ornamental surface member includes an ornamental surface designed to be viewed by a user of a vehicle (abstract, The component may comprise a composite structure configured to provide the user interface providing a cover with an exterior surface, a sensor, a display, a functional layer and a positioning layer. The cover may comprise a layer configured to facilitate the transmission of light (e.g. light-transmissive material).); and 
at least one ornamental surface deformation unit configured to drive the ornamental surface member and deform the ornamental surface when information that is to be conveyed to the user is present (para. 9, he step of contacting the exterior surface within the second threshold distance may not require deformation of the composite structure. The step of pressing the cover toward the sensor may comprise deforming the composite structure at least partially. The method may comprise the step of (c) movement at or adjacent the exterior surface detected as input by the sensor. The display may be configured to display at least one of (a) data; (b) information; (c) vehicle system information; (d) an input panel; (e) a menu system; (f) an output panel; (g) an image; (h) lighting. The positioning layer may comprise at least one of (a) a spacer; (b) a flexible spacer; (c) a spacer fabric; (d) a fabric material; (e) a foam material; (f) a plastic material; (g) a woven material; (h) a fiber material; (i) fabric; (j) polyurethane; (k) a spacer material. The cover may comprise at least one of (a) textile; (b) fabric; (c) fiber mesh; (d) leather; (e) grain surface; (f) synthetic fibers; (g) natural fibers; (h) artificial leather; (i) polyester; (j) synthetic fibers; (k) fabric sheet; (l) upholstered material; (m) a fleece material; (n) a woven material; (o) a non-woven material; (p) a sheet material; (q) a perforated material; (r) a composite of multiple fiber materials.)

Regarding claim(s) 2. Galan Garcia discloses wherein the ornamental surface deformation unit is configured to deform the ornamental surface at a position that corresponds to content of the information (para. 7, The sensor may be configured to detect input from the vehicle occupant at or adjacent to the exterior surface of the cover. The display may be configured to provide illumination at least partially visible through the exterior surface of the cover; operation of the user interface for the vehicle occupant may comprise at least one of (a) output from illumination from the display and (b) input detected by the sensor. The composite structure may comprise: (a) the cover; (b) the functional layer; (c) the sensor; (d) the positioning layer; (e) the display; (f) a substrate. The functional layer may comprise a diffuser and the positioning layer may comprise at least one of (a) a foam material and/or (b) a spacer fabric.)

Regarding claim(s) 3. Galan Garcia discloses wherein the ornamental surface deformation unit is configured to deform the ornamental surface in a deformation pattern that corresponds to content of the information (FIG. 8E is a schematic view of display elements providing information at the user interface of the composite structure of the vehicle interior component according to an exemplary embodiment.)

Regarding claim(s) 4. Galan Garcia discloses wherein the ornamental surface deformation unit is configured to deform the ornamental surface by pushing the ornamental surface member from an inner side (FIG. 8E is a schematic view of display elements providing information at the user interface of the composite structure of the vehicle interior component according to an exemplary embodiment.)

Regarding claim(s) 5. Galan Garcia discloses further comprising: a light emitter arranged at an inner side of the ornamental surface member, wherein the ornamental surface member is translucent; and a light emission control unit configured to illuminate the light emitter at a position where the ornamental surface is deformed (FIGS. 15A and 15B are schematic perspective views of a vehicle interior component shown as a door panel with the composite structure presenting a user interface system providing control/interaction and output of lighting levels/decorative effects for the vehicle interior according to an exemplary embodiment.)

Regarding claim(s) 6. Galan Garcia discloses wherein the light emission control unit is configured to illuminate the light emitter in a light emission pattern that corresponds to content of the information  (FIGS. 15A and 15B are schematic perspective views of a vehicle interior component shown as a door panel with the composite structure presenting a user interface system providing control/interaction and output of lighting levels/decorative effects for the vehicle interior according to an exemplary embodiment.)

Regarding claim(s) 7. Galan Garcia discloses further comprising an operation input sensor that detects an operation input performed by the user at a position where the ornamental surface is deformed (para. 80, See e.g. FIGS. 1B and 2A-2C. detect input such as touch/proximity or movement/gesture from a user/vehicle occupant (e.g. a detection system, touch-sensitive array, capacitive touch surface as used with touch-screen devices or other touch-sensitive material, sensor array to detect proximity/motion above the surface, etc.), a functional layer E/F/N (such as to provide shielding, light direction/diffusion such as may alter the amplitude/magnitude or color of transmitted light), a display shown as light.)

Regarding claim(s) 8. Galan Garcia discloses further comprising an operation guidance control unit configured to output voice prompting the user to perform the operation input while deforming the ornamental surface (para. 91, the functional layer may be configured for at least one of (a) positioning; (b) spacing; (c) haptic feedback; (d) tactile feedback such as vibration; (e) audible feedback such as sound; (f) optical enhancement.)

Regarding claim(s) 9. Galan Garcia discloses wherein the at least one ornamental surface member includes an ornamental surface member arranged on an exterior member of the vehicle, and the at least one ornamental surface deformation unit includes an ornamental surface deformation unit configured to drive the ornamental surface member that is arranged on the exterior member to deform an ornamental surface designed to be viewed by the user outside the vehicle (para. 93, e user interface may be configured so that input from the vehicle occupant at the exterior surface of the cover may be detected by the sensor. According to an exemplary embodiment, input from the vehicle occupant may comprise contact with the exterior surface of the cover. See e.g. FIGS. 12A-12E, 17A-17O and 27. According to an exemplary embodiment, the user interface may be configured so that output from the display may be presented at least partially through the exterior surface of the cover.)

Regarding claim(s) 10. Galan Garcia discloses wherein the at least one ornamental surface member includes an ornamental surface member arranged on an interior member of the vehicle, and the at least one ornamental surface deformation unit includes an ornamental surface deformation unit configured to drive the ornamental surface member that is arranged on the interior member to deform an ornamental surface designed to be viewed by the user inside the vehicle (para. 96, the vehicle interior component with composite structure to provide a user interface with vehicle systems may comprise a control system configured to connect to vehicle systems and other systems/networks. See e.g. FIGS. 12B, 19A-19D, 24 and 27.).

Regarding claim(s) 11. Galan Garcia discloses further comprising an information selection unit configured to select information that is to be conveyed to the user (para. 98, See e.g. FIGS. 20A-20H and 22A-22E. According to an exemplary embodiment, the display may be configured to display at least one of (a) data; (b) information; (c) vehicle system information; (d) an input panel; (e) a menu system; (f) an output panel; (g) an image; (h) a control panel. See e.g. FIGS. 2A-2C, 3A-3T, 4A-4F, 5A-5F, 6A-6F, 7A-7F, 8A-8E, 9A-9E, 10A-10F, 11A-11E, 14A-14E, 15A-15C, 25A-25D and 27.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ali et al. USPN: 10,953,793: A method of producing a vehicle system includes applying a flexible electronic circuit to an A-surface of a leather sheet, electrically connecting a light source to the circuit, the light source configured to emit light when supplied with electrical power, arranging a pigmented coating over the circuit and over the light source, fixing the leather sheet over a surface of a vehicle component such that the A-surface of the leather sheet is facing away from the vehicle component, and connecting the circuit to a vehicle electronic control unit and a vehicle power source.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666